Appeal by the defendant from a judgment of the County Court, Suffolk County (Hinrichs, J), rendered February 19, 2010, convicting him attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court *919conducted a proper inquiry with respect to new charges against the defendant, before imposing an enhanced sentence (see People v Outley, 80 NY2d 702, 713 [1993]). An evidentiary hearing was not required (see People v Albergotti, 17 NY3d 748, 750 [2011]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is unpreserved for appellate review (see People v Jones, 294 AD2d 450 [2002]) and, in any event, without merit (see People v Vasquez, 267 AD2d 118 [1999]). Dillon, J.P., Angiolillo, Chambers and Hinds-Radix, JJ., concur.